UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT Pursuant to Section15G of the Securities Exchange Act of 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: x Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting periodJanuary 1, 2012 toMarch 31, 2012 May 14, 2012 (Date of report) Huntington Funding, LLC1 (Exact name of securitizer as specified in its charter) 025-00147 (Commission File Number of securitizer) (Central Index Key Number of securitizer) Scott J. McKim, Vice President and Chief Financial Officer, (614) 480-1671 (Name and telephone number, including area code, of the person to contact in connection with this filing) ¨ Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) ¨ Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) ¨ Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) 1 Huntington Funding, LLC, as securitizer, is filing this Form ABS-15G in respect of all asset-backed securities sponsored by it and outstanding during the reporting period in the auto loan and auto lease asset classes, including asset-backed securities registered by the following affiliated non-registrant securitizer: Hatco, LLC. REPRESENTATION AND WARRANTY INFORMATION Item 1.01 Initial Filing of Rule 15Ga-1 Representations and Warranties Disclosure N/A Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure Securitizer has repurchase activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2). Item 1.03 Notice of Termination of Duty to File Reports under Rule 15Ga-1 N/A Item 2.01 Exhibits The following is filed as an Exhibit to this Report under ABS-15G: ABS-15G Table SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUNTINGTON FUNDING, LLC (Securitizer) Date:May 14, 2012 By: /s/Scott J. McKim Name: Scott J. McKim Title:Vice President and Chief Financial Officer
